Order entered December 4, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01642-CV

                            IN RE REGINALD NOBLE, Relator

                Original Proceeding from the Criminal District Court No. 4
                                  Dallas County, Texas
                           Trial Court Cause No. F00-50025-K

                                          ORDER
                         Before Justices FitzGerald, Lang, and Myers

       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

habeas corpus. We ORDER that relator bear the costs of this original proceeding.


                                                    /s/   LANA MYERS
                                                          JUSTICE